     Case 1:17-cv-00898-DAD-JLT Document 42 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PHILLIP J. LONG,                                     No. 1:17-cv-00898-NONE-JLT (PC)
12                       Plaintiff,
                                                           ORDER ADOPTING AMENDED
13           v.                                            FINDINGS AND RECOMMENDATIONS
                                                           AND DISMISSING ACTION
14    JANE DOE,
                                                           (Doc. Nos. 38, 40, 41)
15                       Defendant.
16

17          Plaintiff Phillip J. Long, a state prisoner proceeding pro se and in forma pauperis, filed

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 12, 2018, the court issued an order allowing the case to proceed against a

21   single Jane Doe defendant on an Eighth Amendment claim brought pursuant to 42 U.S.C. § 1983.

22   (Doc. Nos. 11, 12.) Despite multiple extensions of time and discovery efforts, plaintiff was

23   unable to identify Jane Doe for service of process.

24          On August 27, 2021, the assigned magistrate judge entered an order denying plaintiff’s

25   request for an extension of time, finding additional time unlikely to produce Jane Doe’s identity

26   so that she can be named as a defendant and served. (Doc. No. 41.) The magistrate judge also

27   issued findings and recommendations, recommending that this action be dismissed without

28   prejudice for failure to effect service of process on the defendant in accordance with Rule 4(m) of
     Case 1:17-cv-00898-DAD-JLT Document 42 Filed 09/21/21 Page 2 of 2


 1   the Federal Rules of Civil Procedure. (Doc. 40, as amended, Doc. 41.) The findings and

 2   recommendations were served on plaintiff and provided him fourteen days to file objections

 3   thereto. (Id. at 3.) More than fourteen days have passed, and plaintiff has not filed any

 4   objections.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 7   and recommendations to be supported by the record and proper analysis.

 8          Accordingly,

 9          1.      The findings and recommendations issued on August 27, 2021 (Doc. No. 41,

10                  amending Doc. No. 40, addressing Doc. No. 38) are adopted in full;

11          2.      This action is dismissed without prejudice for plaintiff’s failure to effect service of

12                  process; and

13          3.      The Clerk of the Court is directed to close this case.

14
     IT IS SO ORDERED.
15

16      Dated:     September 21, 2021
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
